Citation Nr: 1042376	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension secondary to 
service-connected posttraumatic stress disorder, or as a result 
of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for hypertension, 
to include as secondary to service-connected posttraumatic stress 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

At the outset, the Board notes that as a general matter, service 
connection for a disability on the basis of the merits of such 
claim is focused upon (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Federal Circuit has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board notes that in February 2010, the RO deferred the 
pending claim for entitlement to service connection for ischemic 
heart disease (IHD), as a result of Agent Orange exposure, to 
await further guidance regarding the new presumptive diseases for 
Agent Orange exposure and for consideration when the new 
additions to 38 C.F.R. § 3.309(e) were finalized.  (See February 
2010 Rating Decision.)  

The Board recognizes that the pending claim for entitlement to 
service connection for IHD is "inextricably intertwined" with the 
above claim for entitlement to service connection for 
hypertension, inasmuch as the allowance of benefits for IHD may 
impact the adjudication of the service connection for 
hypertension claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered).  It follows that, as any Board action on 
the issue of entitlement to service connection for hypertension 
would, at this juncture, be premature, the issue must be deferred 
pending the actions requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Once the AMC/RO has adjudicated the claim 
for service connection for IHD, as a result 
of Agent Orange exposure (considering 
guidance of the new presumptive diseases 
associated with Agent Orange exposure as 
contained in 38 C.F.R. § 3.309(e) (2010)), 
the issue of service connection for 
hypertension as secondary to PTSD or as the 
result of exposure to herbicides should be 
revisited.  If service connection for IHD is 
granted, a determination should be made 
whether the IHD causes or aggravates the 
Veteran's hypertension. Any necessary 
development, to include medical examinations 
or medical opinions regarding hypertension 
are to be undertaken.  

2.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issues remaining on 
appeal.  All applicable laws and regulations 
should be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



